Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Claims 1-3 are pending and under examination. 
2.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
3.	Applicant’s arguments filed on October 14, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-3 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for reasons of record fully explained in section 5 of Paper mailed on July 02, 2020, section 9 of Paper mailed on December 02, 2020 and in section 6 of Paper mailed on May 14, 2021.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Applicant explains the invention in detail at pp. 2-4 of the Response. At pp. 4-5, Applicant submits that the written description requirement is satisfied for the recited genus of antibodies because the specification provides description of three species that are within the genus and also full description of the binding epitope. These arguments have been fully considered and answered earlier, see reasons of record within previous office actions cited earlier. Briefly, claims 1-3 are drawn to the diagnostic use of a genus of antibodies claimed functionally but with no defined structure. The recitation of an antibody that specifically recognizes an amino acid region selected from (a) the 689-1119th amino acids of the amino acid sequence shown by SEQ ID NO: 2, (b) the 399-688th amino acids of the amino acid sequence shown by SEQ ID NO: 2, and (c) an amino acid region spanning both regions (a) and (b) represents a functional characteristic. The specification provides the description of the binding epitope, however, this does not tell anything about the structure of what is recited in the claims, the antibodies that bind to it. The specification provides reference to the exemplary antibodies that satisfy the functional characteristics of the claims; however, despite these three species, there does not appear to be a correlation between the structure of these antibodies and the ability to bind the recited antigens. The mere binding of an antibody to a particular epitope does not automatically provide for the structure of the product that is currently in claims, the antibody.
For reasons of record fully explained earlier and reasons above, the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-3 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for reasons of record in section 10 of Paper mailed on December 03, 2020 and in section 7 of Paper mailed on May 14, 2021.  
At pp. 5-6 of the Response, Applicant argues that the instant claims are similar to claim 1 of Example 29 of the Examination Guidelines, May 2016, and further, that adding a comparison step does not affect the claimed subject matter with respect to the patentability requirement. The Examiner disagrees. Applicant’s arguments have been fully considered but found to be not persuasive for reasons that follow.
Example 29, Diagnosis and Treating Julitis, of the Subject Matter Eligibility Examples, has been explained earlier. Also as fully explained earlier, present claims 1-3 are directed to methods for detecting an S38AA fragment by (1) obtaining a sample from a human subject with AD; (2) measuring the amount of S38AA fragment by contacting the sample with an antibody that specifically binds to the fragment; and (3) comparing the amount to the healthy control, emphasis added. The limitation “comparing the amount of an S38AA fragment in the sample collected from a test person with an amount of S38AA fragment in a sample collected from a normal person” is a mental step or an abstract idea. This limitation sets forth a judicial exception, Step 2A/1: Yes. See 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618) dated December 16, 2014 and 2019 Revised Patent Subject Matter Eligibility Guidance (84 FR 50) dated January 07, 2019.


Conclusion
6.	No claim is allowed.
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
November 9, 2021